Citation Nr: 9928959	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-10 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a total hysterectomy 
with bilateral salpingo-oophorectomy.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1980, July 1986 to August 1987, and January 1991 to July 
1991.  She also served in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veteran Affairs (VA), Regional Office (RO), in North 
Little Rock, Arkansas, which denied entitlement to service 
connection for a total hysterectomy with bilateral salpingo 
oophorectomy.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.


FINDING OF FACT

The veteran's claim for service connection for a total 
hysterectomy with bilateral salpingo-oophorectomy is 
plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a total hysterectomy with bilateral salpingo-oophorectomy is 
well grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that she is entitled to 
service connection for a total hysterectomy with bilateral 
salpingo oophorectomy.  Specifically, she asserts that she 
first manifested symptoms associated with the eventual total 
hysterectomy with bilateral salpingo oophorectomy during her 
third period of active service.  She states that when she was 
evaluated in December 1990 it was for abdominal complaints 
and that a par smear was not conducted.  The record shows 
that service connection is in effect for a duodenal ulcer.

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for a total hysterectomy with bilateral 
salpingo oophorectomy.  38 U.S.C.A. § 5107(a) (West 1991).  
Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits administered by the Secretary 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well grounded claim is described as one 
which is plausible, one that is meritorious on its own or 
capable of substantiation.  See Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded.  
Robinette, 8 Vet. App. at 75-76; King v. Brown, 5 Vet. App. 
19, 21 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has further held that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  Thus, in order for a service connection 
claim to be well grounded, there must be (1) evidence of a 
current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence. See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

A review of the evidence reveals a reports of medical 
examinations dated from October 1974 to January 1991, show 
any abnormal gynecological findings. 

The veteran was seen at a VA outpatient clinic December 13, 
1990 (prior to the veteran's third period of active service) 
for "Abdominal pain, chronic," with no indication that a 
Pap smear was done.  She was seen at the outpatient clinic on 
December 18, 1990 for a long history of dyspepsia.

An inservice radiologic consultation report dated in June 
1991 shows that a pelvic sonogram revealed a nonhomogeneous 
uterus with hypoechoic foci which suggested fibroids.  The 
veteran underwent a Pap smear in July 1991 wherein the 
findings were interpreted as abnormal.  A gynecologic 
cytology examination report also dated in July 1991 shows 
that cervical smears revealed atypical squamous cells of 
undetermined significance.  

Subsequent to the third period of active duty the veteran was 
treated and evaluated at a VA facility for gynecological 
problems.  She was hospitalized in June 1997 for uterine 
myomas and heavy vaginal bleeding.  During that time she 
underwent a total abdominal hysterectomy with bilateral-
saplingo-oophorectomy.

To summarize, evidence shows that the veteran had an abnormal 
PAP smear during her third period of active service and 
subsequently continued to bee seen at a VA facility, where in 
June 1997, she underwent a total abdominal hysterectomy with 
bilateral saplingo oophorectomy.  This evidence tends to show 
a nexus between the in service findings and the disabilities 
resulting in the June 1997 surgery.  As a result of the 
foregoing evidence of record, the Board finds that the 
veteran's claim for entitlement to service connection for a 
total hysterectomy with bilateral saplingo oophorectomy is 
well grounded within the meaning of 38 U.S.C.A. §  5107(a) 
(West 1991).


ORDER

The veteran's claim for entitlement to service connection for 
a total hysterectomy with bilateral saplingo oophorectomy is 
well grounded.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for a total hysterectomy with bilateral 
saplingo oophorectomy is well grounded, the Board must now 
consider whether it may render a pertinent decision based on 
the evidence of record.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.  The Board is of 
the opinion that further evidentiary development is 
necessary.  Specifically, the Board is of the opinion that a 
VA gynecological examination is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA, military, and 
private medical records pertaining to 
treatment and evaluation of any 
gynecological abnormality that are not 
already of record. 

2.  The RO should contact the appropriate 
source in order to verify all periods of 
active duty and active duty for training 
subsequent to April 1980.  

3.  A VA examination by a gynecologist 
should be conducted to ascertain the 
nature, severity and etiology of the 
disorders resulting in total hysterectomy 
with bilateral saplingo oophorectomy.  
All necessary tests and studies should be 
performed.  It is requested the veteran's 
claims file and a copy of this Remand be 
furnished to the examiner for review 
prior to the examination.  

It is requested that the examiner render 
an opinion as to whether it is as least 
as likely as not that the total 
hysterectomy with bilateral saplingo 
oophorectomy, or any other associated 
gynecological disability, is related the 
veterans military service, to include the 
abnormal findings shown during her third 
period of active duty.  The examiner 
should provide a complete rationale for 
any opinion expressed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status. 

If the benefit sought is not granted, the veteran should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The case should be returned to the 
Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







